May 27, 2005


Mr. Jack G. Carnegie
Jones Day
717 Texas Avenue, Suite 3300
Houston, TX 77002-2900
Mr. Kevin H. Dubose
Alexander Dubose Jones & Townsend LLP
1844 Harvard Street
Houston, TX 77008-4342

RE:   Case Number:  02-0701
      Court of Appeals Number:  14-00-00428-CV
      Trial Court Number:  98-05567

Style:      CARL J. BATTAGLIA, M.D., P.A., AND TOMMY A. POLK, M.D., P.A.
      v.
      LISA JONES ALEXANDER, INDIVIDUALLY AND AS NATURAL REPRESENTATIVE OF
      THE ESTATE OF MARK G. ALEXANDER, DECEASED, JAMES ALEXANDER,
      INDIVIDUALLY, AND RUBY ALEXANDER, INDIVIDUALLY

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above-referenced cause.  Respondent's Motion to  Dismiss  as
Improvidently Granted is denied.


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Charles      |
|   |Bacarisse        |
|   |Mr. Ed Wells     |